COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00070-CV


IN RE ROBBIE LOFTIN                                                    RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      Relator’s petition for a writ of mandamus concerned only his request for a

judgment nunc pro tunc related to his felony driving while intoxicated conviction.

See Tex. Penal Code Ann. § 49.04(a) (Vernon 2003), § 49.09(b)(2) (Vernon

Supp. 2010). Specifically, relator requested that the trial court’s judgment be

corrected to show that he was convicted of a third-degree felony with punishment

enhancements rather than a first-degree felony. After we requested a response

to the petition, the trial court entered a judgment nunc pro tunc that classifies




      1
       See Tex. R. App. P. 47.4, 52.8(d).
appellant’s conviction as a third-degree felony. Accordingly, relator’s petition for

writ of mandamus is denied as moot.


                                             PER CURIAM


PANEL: LIVINGSTON, C.J.; MCCOY and GABRIEL, JJ.

DELIVERED: March 8, 2011




                                     2